DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s response of 10/6/22 has been received and reviewed. Claims 1, 3, 6, 9, 10, 15, and 18-20 are amended. For claim 20, the status identifier is “(Currently Amended)”; however, there are no markings in the claim. A call was placed to the attorney of record, Kathrynn Lyddane for discussion of the outstanding issues, with no response received.

Claim Objections
Claim 18 is objected to because of the following informalities: there’s no antecedent for “the visor clips” in that the claim previously recites “the hood comprises clips configured to attach the visor to a piece of headwear”.  Appropriate correction is required. 

 Allowable Subject Matter
Claims 1 and 3-20 are allowed (see claim objections above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732